PER CURIAM.
The sole issue for our determination in this appeal is the correctness of a summary final judgment on the grounds of res judi-cata.
Appellant argues that there are issues and parties to this appeal not involved in this court’s previous consideration of this case. See, Applestein v. Alberring, Fla. App.1974, 291 So.2d 206.
However, our review of the record in light of our earlier decision convinces us that the trial court correctly concluded that the complaint filed by the appellant is barred on the basis of res judicata.
Therefore, the judgment appealed is affirmed.
Affirmed,